Citation Nr: 0906983	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-01 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus, 
type II.  

2.  Entitlement to an initial compensable evaluation for left 
hand and left iliac crest scars.

3.  Entitlement to an initial compensable evaluation for 
residuals of left hand injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to February 
1986, from May 2002 to April 2003, and from January 22, 2005, 
to February 9, 2005, with additional periods of training duty 
in the Pennsylvania Army National Guard. 

[The Board notes that the RO has identified the veteran's 
final separation date as February 8, 2005, although "ORDERS 
039-7", issued on that date, specifies that the effective 
date of the Veteran's release from active duty was 
"20050209".  This minor discrepancy does not affect the 
outcome herein.]

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO), denying service 
connection for diabetes mellitus, type II, and granting 
service connection with assignment of initial non-compensable 
disability ratings for left hand and left iliac crest scars 
and for residuals of a left hand injury.  

In October 2008, the Veteran testified before the undersigned 
Veterans Law Judge at Travel Board hearing conducted at the 
RO.  A transcript of that hearing is contained in the claims 
file.  It was unclear whether a timely substantive appeal to 
perfect the claims for higher initial evaluations for left 
hand and left iliac crest scars and for residuals of injury 
to the left hand had been filed, but the Board accepted those 
claims as having been perfected for appellate review, and the 
Veteran and his authorized representative provided testimony 
and argument addressing those claims.  The Board concludes 
that by its statements and presentation at that hearing it 
has accepted jurisdiction of these initial rating claims, and 
has effectively waived any consideration of timeliness of 
perfection of those appeals.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302.  The Board has thus concluded that it may 
take jurisdiction of these initial rating claims and 
adjudicate them, as it has done herein.  


FINDINGS OF FACT

1.  For the entire rating period beginning February 9, 2005, 
the Veteran's service-connected scars of the left iliac crest 
and on the dorsum of the left hand have been superficial and 
not deep, non-adherent to underlying tissue and without 
underlying soft tissue damage, not unstable, not affecting 
motion or functioning, not painful upon examination, and not 
covering an area of 144 square inches.  

2.  For the entire rating period beginning February 9, 2005, 
the Veteran's service-connected residuals of left hand injury 
have not been manifested by any disablement of the hand or 
fingers, and additional disability or functional loss has not 
been present due to pain, pain on undertaking motion, 
fatigue, weakness, and/or incoordination.  

3.  The Veteran's diabetes mellitus was first detected in 
December 2004.  

4.  The Veteran's diabetes mellitus was noted upon entry into 
service in January 2005, and did not increase in severity 
during the brief period of service between January 2005 and 
February 2005.  


CONCLUSIONS OF LAW

1.  For the entire rating period beginning February 9, 2005, 
the criteria for an initial compensable rating for scars of 
the left iliac crest and the left hand have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Codes 7801-7804 (2008).

2.  For the entire rating period beginning February 9, 2005, 
the criteria for an initial compensable rating for residuals 
of left hand injury have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5228-5230 (2008).

3.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1131, 1153, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.306(a), 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board finds that all notification and development action 
needed to render a decision on the Veteran's claims on appeal 
herein adjudicated have been accomplished.

VCAA notice is not required with respect to every issue 
raised by a claimant.  If, for example, a Veteran files a 
claim for service connection for a disability, he is provided 
with VCAA notice as to that claim, the claim is granted, and 
he files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is not required to provide a 
new VCAA notice with respect to the matter of his entitlement 
to a higher (initial) rating and/or an earlier effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that, when a claim for service connection has been 
proven, the purpose of section 5103(a) has been satisfied and 
the requirement of notice under its provisions has been 
satisfied).

Here, the Veteran's claims for initial compensable ratings 
for service-connected scars and residuals of injury to the 
left hand fall squarely within the pattern above.  Thus, no 
additional VCAA notice was required with respect to those 
issues on appeal.  Furthermore, the Board finds that the 
Veteran and his representative, in statements and testimony 
before the undersigned at the October 2008 hearing, 
sufficiently demonstrated knowledge of criteria for higher 
ratings, and other pertinent considerations, for the 
Veteran's claimed disorders.  In short, in this case, with 
regard to the initial rating claims herein adjudicated, the 
Board finds that any error in notice and development 
assistance cannot "reasonably affect the outcome of the 
case," and hence will not affect "the essential fairness of 
the [adjudication]" for this rating period beginning June 4, 
2003.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
remaining claim herein adjudicated, i.e., service connection 
for diabetes mellitus, type II.  The RO appropriately issued 
a VCAA development letter in September 2005 addressing this 
claim.  Therein, the Veteran was informed of the notice and 
duty-to-assist provisions of the VCAA, and was informed of 
the information and evidence necessary to substantiate the 
claim for service connection.  This notice letter was prior 
to the initial adjudication of the claim in December 2005 and 
May 2006 rating actions.   That September 2005 VCAA letter 
also told the Veteran that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession was obtained.  An additional VCAA letter was sent 
to the Veteran in February 2008 addressing his diabetes 
mellitus claim, this time further addressing evidence which 
may be of assistance in furthering that claim.  The notice 
was followed by readjudication of the claim in an April 2008 
SSOC.  

In Dingess v. Nicholson, supra, the U.S. Court of Appeals for 
Veterans Claims (Court) held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

In the present case, although the September 2005 VCAA notice 
letter addressing the appealed claim for service connection 
for diabetes mellitus did not address the downstream issues 
of initial rating and effective date with regard to this 
claim, such errors are harmless and moot, because service 
connection for diabetes mellitus is herein denied.  Further, 
appropriate Dingess-type notice was afforded the Veteran in 
the February 2008 VCAA letter addressing the claim, which was 
followed by readjudication of the claim by the RO in an April 
2008 SSOC.  

The RO appropriately requested and obtained indicated 
treatment records, including records of treatment as 
associated with the Veteran's Army National Guard membership, 
service treatment records, and records of private treatment 
by the Pocono Adult and Pediatric Medical Group.  The RO also 
informed the Veteran of records obtained and, by implication, 
records not obtained, including by the appealed rating 
actions and subsequent rating action, SOC and SSOCs.  

No further statement has been received by the Veteran 
indicating the existence of additional pertinent evidence to 
be obtained.  Hence, no further notice or assistance was 
required to obtain records from other sources.  The case 
presents no reasonable possibility that additional 
evidentiary requests would further the appealed claims.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio, supra.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the Veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As discussed, infra, VA 
examinations for compensation purposes were conducted 
addressing the appealed claims.  The Board finds that the 
medical record has been sufficiently developed for the 
Board's adjudication herein.  

The Veteran has submitted multiple written statements 
addressing his claims.  He has also testified before the 
undersigned Veterans Law Judge at the October 2008 Travel 
Board hearing.  Neither the Veteran nor his authorized 
representative has expressed a desire to further address his 
appealed claims that has not been fulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  See Quartuccio v. 
Principi, supra.  The Board finds that the Veteran was 
provided the necessary notice and assistance required, as 
discussed above, since he was given ample notice and 
opportunity to remedy deficiencies in his claims.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Laws Governing Claims for Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
  
A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

The provisions of 38 C.F.R. § 3.304(b) initially required a 
finding that clear and unmistakable evidence showed that an 
injury or disease existed prior to service in order to rebut 
the presumption of soundness.  However, the provisions of 38 
C.F.R. § 3.304(b) were invalidated as being inconsistent with 
38 U.S.C.A. § 1111.  See generally, Cotant v. Principi, 17 
Vet. App. 116 (2003); Jordan v. Principi, 17 Vet. App. 261 
(2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004);  
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, in order to rebut the presumption of soundness 
at service entry, there must be clear and unmistakable 
evidence showing that the disorder pre-existed service, and 
there must be clear and unmistakable evidence that the 
disorder was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 
(July 16, 2003).

Where a pre-existing disease or injury is noted on the 
entrance examination, section 1153 provides that "[a] pre-
existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b). Temporary or intermittent flare-ups of 
symptoms of a pre-existing condition, alone, do not 
constitute sufficient evidence for a non-combat veteran to 
show increased disability for the purposes of determinations 
of service connection based on aggravation under section 
1153,  unless the underlying condition worsened. Davis v. 
Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish pre-service existence thereof.  38 C.F.R. § 
3.303(c).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes 
full-time duty performed for training purposes by members of 
the National Guard of any State, under 32 U.S.C.A §§ 316, 
502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c)(3).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA. 38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation, and 
lay assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski,  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000).  The 
Federal Circuit Court has also recognized our "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); see Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (noting that the credibility of a witness may be 
impeached by a showing of interest, bias, or inconsistent 
statements), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

III.  Claim for Service Connection for Diabetes Mellitus, 
Type II

The Veteran contends, in essence, that he developed diabetes 
mellitus during his most recent period of service, which 
began in January 2005.  At his Travel Board hearing, the 
Veteran testified that during that period of active service, 
between January 22, 2005, and February 8, 2005, his diabetes 
mellitus was aggravated because he did not know he was 
diabetic until that time and he had experienced no previous 
problems associated with diabetes, and that when it was 
discovered at that time that he had diabetes mellitus, he 
immediately required medication.  Thus,in his view, his 
diabetes mellitus was permanently aggravated during that 
brief period of active duty.  He further attested that, while 
in service between May 2002 and April 2003 and stationed in 
Bosnia, he at times felt jittery and felt better after he ate 
something, but that he did not then know that was a sign of 
diabetes mellitus.  

The Veteran's periods of active service, as documented in 
official service records within the claims file, include 
active duty in the Regular Army from August 1979 to February 
1986 (with 31/2 years of foreign service with the U.S. 
Army/Europe); in the Army National Guard from May 2002 to 
April 2003 (on call-up in support of Contingency Operation 
Joint Forge, with service in Bosnia from August 2002 to March 
2003); and in the Army National Guard from January 22, 2005, 
to February 9, 2005 (on call-up in support of Operation Iraqi 
Freedom for a period not to exceed 403 days, from which he 
was administratively separated from service effective 
February 9, 2005).  

Private medical records plainly show that the Veteran had 
elevated glucose on laboratory testing on December 15, 2004, 
when he was not on military duty.  Service records also 
reflect that he was first medically identified as having 
elevated glucose in December 2004.  In his VA Form 9 
submitted in January 2007, the Veteran conceded that he was 
evaluated on December 14 and 16, 2004, by the Pennsylvania 
National Guard about his diabetes mellitus.  He was afforded 
a VA examination in September 2005 to address his claimed 
diabetes mellitus, and that examiner, upon careful review of 
the evidentiary record, noted that the Veteran was diagnosed 
with insulin dependent diabetes mellitus, type II, with date 
of onset of December 14, 2004.  

By conceding that he was evaluated for diabetes mellitus by 
the Pennsylvania National Guard in December 2004, the Veteran 
establishes that he knew in December 2004 that he had 
diabetes mellitus, or then knew that there was a reasonable 
likelihood of his having the disorder.  Hence, his assertion 
at his hearing that he did not know of his diabetes until his 
active service beginning in January 2005 is patently not 
credible.  Based on this self-contradiction of the Veteran's 
testimony by his own prior submission on his VA Form 9, the 
Board deems the Veteran's statements and testimony to be not 
credible to support his claim, including with regard to his 
assertions of immediate increase in severity of his diabetes 
mellitus within his brief period of active service from 
January 22, 2005, through February 9, 2005.  

A careful review of the service records reveals that the 
Pennsylvania National Guard identified the Veteran as having 
elevated glucose levels, thus affecting his deployability 
status, and this was expressly stated in a National Guard 
memorandum dated January 18, 2005, informing of the 
laboratory findings from December 2004, and informing of the 
need for further evaluation.  It appears from the service 
records that, based upon the National Guard's flagging these 
findings, the Veteran was promptly evaluated upon entry into 
service in January 2005, and on the basis of evaluated 
findings he was administratively separated from service in 
very short order.  

The weight of the evidence is to the effect that the 
Veteran's type II diabetes mellitus had onset in December 
2004 or shortly prior thereto, without credible evidence of 
onset during his prior period of active service ending in 
2003.  The September 2005 VA examiner noted that the Veteran 
had elevated fasting blood glucose in December 2004, and 
again upon evaluation by his private physician in February 
2005, with placement on oral medication at that time, poor 
control, treatment with insulin beginning in March 2005, and 
current treatment with insulin and oral medications.  

There is no medical evidence of increase in severity of the 
Veteran's diabetes mellitus during his exceedingly brief 
period of active service from January to February of 2005.  
Rather, although he was advised of his call-up to active 
service prior to the medical findings of elevated glucose in 
December 2004, upon his actual entry into active service in 
January 2005 his diabetes mellitus was already identified, 
and he was quickly processed out of service on that basis.  

Thus, the evidentiary record plainly establishes that the 
Veteran's diabetes mellitus was noted upon entry into 
service, and hence the presumption of soundness is not for 
application.  38 U.S.C.A. § 1111.  Further, in the absence of 
credible evidence of an increase in severity of the diabetes 
mellitus during that brief period of service from January 22 
through February 9, 2005, the Board finds that there was no 
aggravation of diabetes mellitus during service to support 
the claim.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Accordingly, the Board finds that the weight of the evidence 
is against the Veteran's diabetes mellitus developing or 
being aggravated in service or otherwise being causally 
related to service.  38 C.F.R. § 3.303.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

There is no indication that any period of ADCUTRA or 
INACDUTRA is reasonably implicated in this case.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  38 C.F.R. § 3.6(a), (d).  The 
weight of the evidence of record does not support a 
conclusion that the claimed disease - diabetes mellitus, type 
II - developed during a period of ACDUTRA.  

IV.  Laws Governing Disability Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  When there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In evaluating service-connected disabilities, the Board looks 
to functional impairment, and attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10.  The evaluation of the same disability 
under various diagnoses, known as pyramiding, is generally to 
be avoided.  38 C.F.R. § 4.14.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Appellant. Appellant. 492, 494 (1992).  However, lay 
statements may serve to support claims by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).  

V.  Initial Compensable Rating for Scars

The Veteran contends from his injury in service and 
subsequent surgery, the residual scars on the dorsal surface 
of the hand are disfiguring.  He further contends, including 
in testimony before the undersigned, that he has some pain 
with certain motions associated with his post-surgical scar 
of the left iliac crest of the hip.  

The Veteran was afforded a VA examination in September 2005 
addressing the scars on his hand.  At the September 2005 
examination, the Veteran reported having no treatment for the 
scars, and further reported that they were stable and had not 
become worse over time.  He also denied breakdown in tissue 
of the scars and denied that the scars interfered with 
functioning of the hand.  The Veteran did allege that he had 
burning, itching, and numbness in the area around the scars, 
present all the time and worse when the scars were touched in 
any way.

The September 2005 examiner observed that the scars consisted 
of a vertical and a horizontal segment, forming a "T", with 
each approximately four inches long and one-half inch wide.  
The examiner observed that the vertical part of the "T" was 
lumpy in part, but not adherent to underlying tissue and not 
deep.  The horizontal portion of the "T" was slightly 
atrophic and soft, but also not adherent to underlying tissue 
and not deep.  The examiner observed no breakdown of tissue, 
and no dysfunction from the scar, though the Veteran did 
report some not-functionally-interfering sense of tightness 
on the dorsal aspect of the hand associated with the scar 
when he flexed the hand.  The examiner observed that the scar 
was disfiguring with some exhibited hypo-pigmentation around 
the scar, and assessed that the scar was severely 
disfiguring.  However, the examiner assessed that the scar 
made up less than two percent of the skin surface area.  

The Board observes that two photographs were taken of the 
hand showing the scar on the dorsal surface.  The Board does 
not observe that the scars are significantly disfiguring, 
based on the photographs provided.  

Under the revised criteria in 38 C.F.R. § 4.118, which are 
applicable in this case, under Diagnostic Code (DC) 7801, 
scars other than of the head, face, or neck, that are deep or 
that cause limited motion, may warrant a compensable rating 
depending on the size of the scar.  Here, however, the 
Veteran's own statements and the findings of the VA examiner 
in September 2005 establish that the Veteran's scars of the 
left hand are not deep and do not result in limited motion.  

Also under the revised rating criteria, a superficial scar is 
defined as one not associated with underlying soft tissue 
damage.  A 10 percent rating is warranted for a superficial 
scar that is painful on examination.  38 C.F.R. § 4.118, DC 
7804.  No higher schedular rating is available based on 
tender or painful superficial scar.  Id. In this case, while 
the Veteran has alleged that he has pain from his hand scar 
all the time, it was not observed to be painful or tender 
upon objective medical examination.  

The revised rating criteria also provide that scars may be 
assigned a compensable rating even where not of the head, 
face, or neck, and that are superficial and do not cause 
limited motion.  However, to qualify for a compensable 
rating, the scar must cover an area of 144 square inches or 
greater.  38 C.F.R. § 4.118, DC 7802.  The Veteran's scar 
over the dorsum of the hand does not approach that size, and 
hence a compensable rating on that basis is not warranted.  
Similarly, the Veteran's scar on the dorsum of the hand does 
not qualify for a compensable rating based on instability, 
because no instability has been shown.  38 C.F.R. § 4.118, DC 
7803.  

In short, despite the Veteran's allegations of pain or 
itching or burning sensation associated with the left hand 
scar, and despite observed disfigurement, the preponderance 
of the evidence is against a compensable rating being 
warranted for the scar on the dorsum of the Veteran's left 
hand.  

Similarly, the preponderance of the evidence is against a 
compensable rating being warranted for the surgical scar at 
the left iliac crest of the hip associated with removal of a 
hip bone segment for grafting to the left hand metacarpal 
(for treatment of a fracture non-union).  The September 2005 
examiner found, and the Veteran has himself conceded, that 
the scar is not unstable and is not adherent to underlying 
tissue and does not interfere with functioning.  While the 
examiner found the scar to be moderately disfiguring, it is 
not on the head, face, or neck; it covers less that two 
percent of the body area; and was not observed to be tender 
or painful, despite the Veteran's allegation of some pain in 
the scar with certain motions.  

A review of treatment records is consonant with the VA 
examiner's findings, in that complaints of pain or disability 
or treatments for disability associated with the Veteran's 
left iliac crest scar or scars of the dorsum of the left hand 
are not reflected in these records.  

Accordingly, the preponderance of the evidence is against 
assignment of a compensable rating for the Veteran's surgical 
scar at the left iliac crest of the hip, and his scars on the 
dorsum of the left hand, under any applicable diagnostic 
codes.  38 C.F.R. § 4.118, DCs 7800-7803.

Because the preponderance of the evidence is against the 
claim for a compensable rating for scars of the left hand and 
the left iliac crest of the hip, the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, supra.

The Board has also considered assignment of ratings for 
separate intervals during the entire rating period on appeal 
for the scars of the left hand and left iliac crest of the 
hip, from the February 9, 2005, effective date of service 
connection.  We find that the noncompensable rating assigned 
by virtue of the present decision reflects the most disabling 
these scars have been since the February 2005 discharge from 
service, which is the beginning of the period on appeal.  
Thus, the Board concludes that staged ratings for these scars 
are not warranted.  Fenderson v. West, 12 Vet. App 119 
(1999).

VI.  Higher Initial Rating for Residuals of Left Hand Injury

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2008); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Regarding the Veteran's claim for a higher initial rating for 
his service-connected residuals of left hand injury, he has 
asserted that he has pain in the hand which is constant, and 
that his hand at times will freeze up or cramp closed, so 
that he has to use the other hand to force the hand open 
again.  He further contends that the hand becomes fatigued 
with minimal exertion.  

The Veteran was afforded examination in October 2005 
addressing functioning of the left hand.  The examiner noted 
that records reflect injury to the left hand included 
laceration of the extensor tendons of the index and middle 
fingers which were not sutured because they were only rated 
30 percent, and that he had percutaneous pinning to treat 
fracture of the second and third metacarpals.  The examiner 
further noted that due to fibrous nonunion of the second 
metacarpal fracture, in March 1982 the Veteran underwent open 
reduction internal fixation of that bone with use of an iliac 
crest bone graft, with plate and screws, with union achieved.  
In November 1982 the plate and screws were removed, and the 
hand scar was revised.  The Veteran complained at the 
examination of the hand continuing to bother him.  He 
reported that he had pain in the region of the dorsum of the 
second metacarpal most of the time, and that approximately 
three times per week his finger catches or sticks, so that he 
has to use his other hand to straighten the finger.  He 
reported also using Tylenol or Advil for treatment.  

The October 2005 examiner noted that there were no true 
flare-ups of the Veteran's left hand injury residuals, other 
than the alleged instances of finger catching, with the 
Veteran alleging somewhat increased pain when the finger 
catches.  The Veteran further saying that his left hand 
bothered him when he used it for everyday activities, such as 
tying shoes or closing a zipper, with slightly increased pain 
above the normal ongoing pain with use.  

The examiner found no variance in range of motion of any 
joints of the hands, and noted no decrease in range of 
motion.  The examiner further found that the Veteran's 
strength of the hand was good for examined motions/uses, 
including pushing, pulling, twisting to supinate, and 
twisting to pronate, with satisfactory strength in use of the 
hand as a unit.  Strengths of thumb-to-index pinch, abduction 
of fingers, and extension of metacarpophalangeal joints were 
all good.  There was decreased sensation, consisting of 
dysesthesia, in an area extending from the transverse scar to 
a point one inch distal to the transverse scar.  However, as 
noted, supra, the scars are on the dorsal surface of the hand 
and hence do not affect sensation in the fingers or palmar 
surface.  

X-rays were reviewed showing a healed fracture of the second 
metacarpal without significant deformity.  There were minimal 
degenerative changes at the first and fifth 
metacarpophalangeal joints, but the examiner noted that these 
were not areas injured at the time of the in-service 
fracture, and hence these degenerative changes were not 
associated with the service-connected residuals of hand 
injury.  

The examiner assessed healed fractures of the second and 
third metacarpals with mild deformity on X-ray, and catching 
or locking by self-reported history only.  The examiner noted 
that, during the examination, hand motions, especially of 
flexion and extension, were repeated several times without 
change, with no clinical finding of reduced range of motion 
or reduced function with repeated use.  

In short, with all due respect for the Veteran's contentions, 
the clinical, objective evidence fails to show impairment of 
functioning associated with the service-connected residuals 
of hand injury.  His assertions of significant impairment are 
not clinically supported, and, as noted above with regard to 
his testimony about the onset of his diabetes, he has been 
inconsistent in relating medical history, thus weakening his 
credibility.  Further, treatment records reflect several 
records of complaints and treatment for an ankle disability, 
but none for the Veteran's left hand.  Hence, the balance of 
the medical record also appears to contradict - or at the 
least not support - the Veteran's contentions of ongoing hand 
disability or impairment.  

Disability in functioning of the hand, if present and 
affecting use of the hand or fingers, is generally rated 
based on limitation of motion of individual digits, under 
Diagnostic Codes 5228 through 5230.  For the Veteran's minor 
hand in question, limitation of motion of the ring or little 
finger may be afforded maximally a noncompensable rating 
under DC 5230; limitation of motion of the index or long 
finger warrants either a zero or 10 percent rating depending 
on functional range of motion, under DC 5229; range of motion 
of the thumb warrants a zero or 10 or 20 percent rating, 
again depending on functional range of motion of that part.  
38 C.F.R. § 4.71a, DCs 5228-5230.  Because the Board here 
finds that the preponderance of the evidence against 
disabling residuals of the left hand injury, without any 
limitation of motion or reduction in functioning, a 
compensable rating under any of these codes is not warranted.  

The Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that an examination upon which the rating decision is based 
must adequately portray the extent of functional loss due to 
pain on undertaking motion, fatigue, weakness and/or 
incoordination.   DeLuca v. Brown,  8 Vet. App. 202 (1995).  
The VA examination in October 2005 addressing the Veteran's 
left hand injury residuals considered these questions, but 
noted that motions including of flexion and extension were 
repeated several times without change, with the conclusion 
that there was no clinical evidence of reduced range of 
motion with repeated use.  The examiner also found no true 
periods of flare-up, while noting the Veteran's self-report 
of occasional catching, and found normal strength in the hand 
with testing.  Based on the repeated motion testing 
demonstrating no reduction in functional capacity, and based 
on the reduced credibility of the Veteran's contentions 
regarding symptoms of disability, the Board concludes that 
the weight of credible evidence is against pain, pain on 
undertaking motion, fatigue, weakness, or incoordination 
being causative of any increase in disability beyond that 
represented by the non-compensable rating assigned.  
38 C.F.R. §§ 4.40 and 4.45; DeLuca.

As already noted supra, review of treatment records is 
consistent with the VA examiner's findings, in that 
complaints of disability or treatments for disability of the 
left hand are not reflected in these records.  

Because the preponderance of the evidence is against the 
claim for a compensable initial rating for residuals of left 
hand injury, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


The Board has also considered assignment of separate rating 
intervals during the initial rating period beginning 
effective February 9, 2005, for residuals of left hand 
injury.  However, we find that the evidence preponderates 
against assignment of different evaluations than that 
assigned by virtue of this decision, including different 
evaluations over intervals within the rating period.  Rather, 
the Board finds that the noncompensable rating assigned 
reflects the most disabling this disorder has been since the 
Veteran was discharged from service in February 2005, which 
is the beginning of the rating period on appeal.  Thus, the 
Board concludes that staged ratings for this disorder are not 
warranted.  Fenderson.


ORDER

Service connection for diabetes mellitus, type II, is denied. 

An initial compensable rating for left hand and left iliac 
crest scars is denied.  

An initial compensable rating for residuals of left hand 
injury is denied. 



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


